Case 6:20-cr-00097-GAP-LRH Document 76 Filed 01/25/21 Page 1 of 1 PageID 262




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                                     CASE NO: 6:20-cr-97-Orl-31LRH

JOEL MICAH GREENBERG

 JUDGE:              Gregory A. Presnell         COUNSEL FOR       Roger Bernard Handberg, III
                                                 GOVERNMENT:
 DEPUTY CLERK:       Lisa Milliron

 COURT REPORTER:     Nikki Peters                COUNSEL FOR       Fritz J. Scheller
                                                 DEFENDANT:
 SCHEDULED           January 25, 2021            INTERPRETER:      N/A
 DATE/TIME:          9:30 AM


                                        MINUTES
                                     Status Conference

9:30 a.m.          Case called. Appearances.
                   Counsel provide the Court with a status of the case.
                   Ore tenus motion by counsel for Defendant to continue the trial in this
                   case to June 2021. Without objection, the motion is granted pending the
                   filing of a Waiver of Speedy Trial waiving through June 2021. Order to
                   enter.
9:33 a.m.          Conference concluded.




                   Total time in court: three minutes
